Citation Nr: 1823630	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to June 1967.  He served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran has asserted that his service-connected peripheral neuropathy of the upper and lower extremities and service-connected posttraumatic stress disorder (PTSD) disability render him unemployable.

The Board finds that the opinions of record considering the functional impact of the Veteran's service-connected disabilities to be inconclusive.  Specifically, the Veteran's August 2010 peripheral nerves VA examination does not contain an opinion as to the impact that this service-connected disability has on his ability to secure or follow a substantially gainful employment.  Additionally, in the Veteran's October 2011 PTSD VA examination, the examiner reported his level of occupational and social impairment to be one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, in the same examination, the examiner notes symptoms of difficulty in establishing and maintaining effective work and social relationships but does not provide an opinion as to the extent of how this impacts his ability to secure or follow a substantially gainful employment.  In a subsequent April 2012 VA examination addressing both his PTSD and peripheral neuropathy disabilities, the examiner noted that the Veteran's peripheral neuropathy impacted his ability to work because of pain when walking and sitting.  However, in the same examination, the examiner does not opine as to the functional impact of the Veteran's PTSD on his ability to work.

In one April 2013 addendum opinion with regard to the Veteran's peripheral neuropathy, the examiner fails to opine as to any functional impact.  In another April 2013 addendum opinion, the examiner noted the Veteran's subjective reports that his problems with occupational functioning stem from his physical and emotional problems.  Moreover, the examiner noted that the Veteran has difficulty managing his temper and composure when provoked in his job as a bus driver.  The examiner stated that driving a school bus with extremely disrespectful students would be difficult for most individuals and he may be able to function more adequately in a lesser stressful environment.  In the Veteran's December 2014 peripheral neuropathy VA examination, the examiner did not opine as to the impact his service-connected disorder had on his ability to secure or follow a substantially gainful employment and instead documented the Veteran's frustrations with receiving a low disability rating for his lower extremities while receiving a higher rating for his upper extremities.

Accordingly, the Board finds that a remand is required in order to determine the impact of the Veteran's service-connected disorders on his ability to secure or follow a substantially gainful employment.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since March 2017 should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful employment.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be conducted.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's VA treatment records, VA examination reports, and the Veteran's statements.  The examiner should then:

(a)  Provide a functional assessment of the Veteran's service-connected disabilities, to include his peripheral neuropathy of the upper and lower extremities and PTSD disorder, on his ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  In this regard, the examiner is also directed to consider the Veteran's statements regarding his inability to maintain his previous employment as a bus driver due to his physical and emotional symptoms.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


